                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SHAWNEE L. CARROLL,
                                   7                                                          Case No. 21-cv-03316-JCS
                                                         Plaintiff,
                                   8
                                                  v.                                          ORDER RE MOTION FOR
                                   9                                                          APPOINTMENT OF COUNSEL
                                         ANDREW M. SAUL,
                                  10                                                          Re: Dkt. No. 6
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Shawnee Carroll, a pro se plaintiff who is proceeding in forma pauperis having

                                  14   been found by the Court to be indigent, asks the Court to appoint counsel to represent her in this

                                  15   action. Under 28 U.S.C. § 1915(e)(1), the Court is authorized to appoint an attorney to represent

                                  16   any person unable to afford counsel under “exceptional circumstances.” 28 U.S.C § 1915(e)(1);

                                  17   United States v. Madden, 352 F.2d 792, 794 (9th Cir. 1965). “A finding of exceptional

                                  18   circumstances requires an evaluation of both ‘the likelihood of success on the merits [and] the

                                  19   ability of the petitioner to articulate [their] claims pro se in light of the complexity of the legal

                                  20   issues involved.’ ” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting

                                  21   Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). “Neither of these factors is dispositive and

                                  22   both must be viewed together before reaching a decision on request of counsel under section

                                  23   1915(d).” Id.

                                  24           This Court has already found that Plaintiff qualifies for in forma pauperis status, satisfying

                                  25   the financial need aspect of the Court’s analysis. Therefore, the remaining and dispositive question

                                  26   regarding Plaintiff’s motion for appointment of counsel is whether there are “exceptional

                                  27   circumstances” to warrant the appointment of counsel. At this early stage of the case, the Court is

                                  28   unable to determine whether Plaintiff is likely to succeed on the merits; it is also premature to
                                   1   make a determination as to whether Plaintiff will be able to articulate her claims without the

                                   2   appointment of counsel. Therefore, the Court concludes Plaintiff has not demonstrated the

                                   3   existence of exceptional circumstances that warrant appoint of counsel at this time. The Court

                                   4   DENIES Plaintiff’s motion without prejudice to renewing her request for appointment of counsel

                                   5   at a later stage of the case.

                                   6           Plaintiff is encouraged to consult with the Federal Pro Bono Project’s Legal Help Center in

                                   7   either of the Oakland or San Francisco federal courthouses for assistance. Appointments, which

                                   8   are being conducted remotely during the public health emergency, can be made by calling (415)

                                   9   782-8982. Lawyers at the Legal Help Center can provide basic assistance to parties representing

                                  10   themselves but cannot provide legal representation.

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: May 7, 2021

                                  14                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  15                                                   Chief Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
